Name: Council Regulation (EC) NoÃ 47/2009 of 18Ã December 2008 amending Regulation (EC) NoÃ 2183/2004 extending to the non-participating Member States the application of Regulation (EC) NoÃ 2182/2004 concerning medals and tokens similar to euro coins
 Type: Regulation
 Subject Matter: European Union law;  marketing;  monetary relations;  social affairs;  technology and technical regulations;  criminal law;  European construction
 Date Published: nan

 22.1.2009 EN Official Journal of the European Union L 17/7 COUNCIL REGULATION (EC) No 47/2009 of 18 December 2008 amending Regulation (EC) No 2183/2004 extending to the non-participating Member States the application of Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 2183/2004 (2) extended the application of Council Regulation (EC) No 2182/2004 (3) to Member States other than the participating Member States as defined in Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (4). (2) Regulation (EC) No 2182/2004 has been amended by Council Regulation (EC) No 46/2009 (5). It is important that the rules concerning medals and tokens similar to euro coins should be uniform throughout the Community, and the requisite provisions should be adopted to that end. (3) Regulation (EC) No 2183/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 2183/2004 shall be replaced by the following: Article 1 The application of Regulation (EC) No 2182/2004 as amended by Regulation (EC) No 46/2009 (6) shall be extended to Member States other than the participating Member States as defined in Article 1(a) of Regulation (EC) No 974/98. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ C 283, 7.11.2008, p. 1. (2) OJ L 373, 21.12.2004, p. 7. (3) OJ L 373, 21.12.2004, p. 1. (4) OJ L 139, 11.5.1998, p. 1. (5) See page 5 of this Official Journal. (6) Council Regulation (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins (OJ L 17, 22.1.2009, p. 5).